Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2017/0186417) in view of Felix (NPL Pseudo-Affine Projection Algorithm for Multichannel Active Noise Control).
 
Regarding claim 1, Maeda teaches An audio system for a seat headrest, the audio system comprising: N speaker(s), each configured to be integrated into a seat headrest, N being an integer greater than or equal to 1 (Maeda figure 35 and ; and an audio processing device (Maeda figure 22) including an electronic transmission channel connected to the speaker(s) and configured to transmit at least one audio stream via the speaker(s) (Maeda figure 22, control speakers 440a-440b receives output signals); wherein the audio system comprises P microphone(s), each configured to be integrated into the headrest, P being an integer greater than or equal to 1 (Maeda figure 35 and ¶0257, “Noise microphones 901g and 901h, error microphones 902a and 902b…are buried in headrest 708ab”); and wherein said audio processing device further includes an electronic receiving channel connected to the microphone(s) and configured to receive at least one sound signal via the P microphone(s) (Maeda figure 22, processors receives signal from noise microphones 420a-g), and wherein the electronic receiving channel includes at least one echo cancellation module that is related to the microphone(s) (Maeda figure 22, echo cancelling unit 470) and that is configured to decrease the echo due to the speaker(s) (Maeda figure 3a and ¶0076, “Error detecting unit 350 is a microphone for detecting a residual sound (error sound) which is formed by superimposing a control sound emitted from control-sound generating unit 340 onto the noise emitted from noise source 310,” see also ¶0081), and the echo cancellation module(s) are configured to perform an echo cancellation via an adaptive filtering (Maeda figure 3A, adaptive filter 332), however does not explicitly teach adaptive filtering implementing an affine projection algorithm wherein a quantity is calculated by using a dichotomous coordinate descent.

implementing an affine projection algorithm wherein a quantity is calculated by using a dichotomous coordinate descent (Felix Pages 1048-1049 section III. MULTICHANNEL MODIFIED FILTERED-X DICHOTOMOUS COORDINATE DESCENT PESUDO-AFFINE PROJETION ALGORITHM. Last ¶ of the section “MFX-DCDPAP directly computes the adaptive filter coefficients”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Felix to improve the known audio system of Maeda to achieve the predictable result of improved performance/cost ratio (Felix Page 1050 last paragraph of section IV. See also pertinent art Felix2 Abstract discloses applying Pseudo Affine Projection Algorithm to echo cancellation).

Regarding claim 2, Maeda in view of Felix teaches wherein N and P are each greater than or equal to 2 (Maeda figure 22, Microphones 420a-g and speakers 440a-b).

Regarding claim 3, Maeda in view of Felix teaches wherein the audio system comprises two channels, each channel including at least one speaker and at least one microphone (Maeda figure 22, Microphones 420a-g and speakers 440a-b).

Regarding claim 9, Maeda in view of Felix teaches wherein the electronic receiving channel includes a module for reducing the noise related to the microphone(s) .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2017/0186417) in view of Felix (NPL Pseudo-Affine Projection Algorithm for Multichannel Active Noise Control) in further view of Yokota (US 2010/0041443).

Regarding claim 4, Maeda in view of Felix does not explicitly teach wherein the two channels are a right channel and a left channel that are configured to be integrated into the headrest on respective right and left sides of a bearing zone for the head of a user.

Yokota teaches wherein the two channels are a right channel and a left channel that are configured to be integrated into the headrest on respective right and left sides of a bearing zone for the head of a user (Yokota figure 6 and ¶0076 “a right channel speaker SPR is disposed on the right ear side, and the speaker 1 according to the above-mentioned embodiment is a left channel speaker, whereby an acoustic reproducing apparatus for two-channel stereo can be readily realized”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of .

Claims 6-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2017/0186417) in view of Felix (NPL Pseudo-Affine Projection Algorithm for Multichannel Active Noise Control) in further view of Hirai (US 2004/0174991).

Regarding claim 6, Maeda in view of Felix does not explicitly teach wherein the electronic receiving channel includes at least one echo cancellation module for each microphone, each echo cancellation module being connected to a respective microphone.

Hirai teaches wherein the electronic receiving channel includes at least one echo cancellation module for each microphone, each echo cancellation module being connected to a respective microphone (Hirai figure 1 and ¶0135, subtracters 48 and 50 for microphones MC(L) and MC(R)).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Hirai to improve the known audio system of Maeda to achieve the predictable result of adaptively updating coefficients in real time to achieve an accurate representation of audio (Hirai ¶0021).

Regarding claim 7, Maeda in view of Felix in further view of Hirai teaches wherein the number of echo cancellation module(s) is equal to the product of M and P, where M represents the number of audio streams able to be emitted simultaneously via the speaker(s) (Hirai figure 1, there are two microphones, two speakers channels and 4 filters 40-1 to 40-4).

Regarding claim 14, Maeda in view of Felix in further view of Hirai teaches A seat headrest designed to be coupled to a backrest of a seat (Maeda figure 35, and ¶0257 “headrest 708ab that is a part of seat 708A”), wherein the headrest is equipped with the audio system according to claim 1, the speaker(s) and the microphone(s) being integrated into the headrest (Maeda figure 35 and ¶0257, “buried in headrest 708ab”).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2017/0186417) in view of Felix (NPL Pseudo-Affine Projection Algorithm for Multichannel Active Noise Control) in further view of Ohashi (US 7020288).

Regarding claim 8, Maeda in view of Felix does not explicitly teach wherein the or each echo cancellation module is configured to further decrease the echo due to the one or several additional speaker(s), each additional speaker being configured to be installed away from the seat headrest and inside a vehicle including said seat headrest.



Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ohashi to improve the known audio system of Maeda in view of Felix to achieve the predictable result of elimination of the noise extending to a higher voice-frequency band (Ohashi Col 6 lines 19-30).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2017/0186417) in view of Felix (NPL Pseudo-Affine Projection Algorithm for Multichannel Active Noise Control) in further view of Kim (US 2007/0218959).

Regarding claim 10, Maeda in view of Felix teaches wherein P is greater than or equal to 2 (Maeda figure 22, Microphones 420a-g and speakers 440a-b), however does not explicitly teach wherein the electronic receiving channel includes a selection module configured to select the best signal among the signals received from the P microphones.



Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Kim to improve the known audio system of Maeda in view of Felix to achieve the predictable result of obtaining the ideal signal with the best SNR for optimal clarity for communication.

Regarding claim 11, Maeda in view of Felix in further view of Kim teaches wherein the selection module is configured to select the best signal as a function of a signal-to-noise ratio for each of the signals received from the microphones (Kim figure 2, detector 11 and controller 12, ¶0049, “signal-to-noise ratio comparator, i.e., a diversity detector, for comparing the signal-to-noise ratios (SNRs) of the input signals and then detecting a signal with the largest change in SNR” ¶0050 “while the telephone communication is performed through a selected microphone”).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2017/0186417) in view of Felix (NPL Pseudo-Affine Projection Algorithm for Multichannel Active Noise Control) in further view of Hetherington (US 2014/0211954).

Regarding claim 12, Maeda in view of Felix does not explicitly teach wherein the electronic receiving channel includes an automatic gain control module connected to the microphone(s) and configured to adjust the gain of a signal resulting from the signal(s) received via the microphone(s).

Hetherington teaches an automatic gain control module (Hetherington figure 1, Automatic gain controller 108) connected to the microphone(s) (Hetherington figure 1, ¶0012 “inputs 102, may receive sound field…audible environment may be associated with microphones”) and configured to adjust the gain of a signal resulting from the signal(s) received via the microphone(s) (Hetherington figure 1 and ¶0020).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Hetherington to improve the known audio system of Maeda in view of Felix to achieve the predictable result of optimizing the signal for enhanced audio processing.

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2017/0186417) in view of Felix (NPL Pseudo-Affine Projection Algorithm for .

Regarding claim 15, Maeda in view of Felix in further view of Hirai does not explicitly teach wherein the headrest comprises a central body and at least one side flap movable relative to the central body, at least one speaker and at least one microphone being integrated into the at least one side flap.

Yokota teaches a central body and at least one side flap movable (Yokota figure 21A and ¶0232 “bent forward,” insertion/detachment rod) relative to the central body, at least one speaker and at least one microphone being integrated into the at least one side flap (Yokota figure 6, speaker 1, microphone 2, seat 6).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yokota to improve the known audio system of Maeda in view of Felix in further view of Hirai to achieve the predictable result of reducing howling effects of the audio system (Yokota ¶0022).

Regarding claim 16, Maeda in view of Felix in further view of Hirai in further view of Yokota teaches wherein the headrest comprises the central body and two side flaps arranged on either side of the central body, each side flap being movable relative to the central body (Yokota figure 21A and ¶0232 “bent forward,” insertion/detachment rod).

Regarding claim 17, Maeda in view of Felix in further view of Hirai in further view of Yokota teaches wherein at least one speaker and at least one microphone are integrated into each side flap (Yokota figure 6).

Regarding claim 18, Maeda in view of Felix in further view of Hirai in further view of Yokota teaches one or several seats, wherein at least one seat includes the headrest according to claim 14 (Yokota figure 1).

Regarding claim 19, Maeda in view of Felix in further view of Hirai in further view of Yokota teaches wherein the transport vehicle is a motor vehicle (Yokota figure 1).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2017/0186417) in view of Ayrapetian hereinafter as Ayra (US 9832569).

Regarding claim 20, Maeda teaches An audio system for a seat headrest, the audio system comprising: N speaker(s), each configured to be integrated into a seat headrest, N being an integer greater than or equal to 1 (Maeda figure 35 and ¶0257, “speakers 904a and 904b are buried in headrest 708ab”); and an audio processing device (Maeda figure 22)  including an electronic transmission channel connected to the speaker(s) and configured to transmit at least one audio stream via the speaker(s) (Maeda figure 22, control speakers 440a-440b receives output signals); wherein the audio system comprises P microphone(s), each configured to be integrated into the headrest , P being more than 2 (Maeda figure 35 and ¶0257, “Noise microphones 901g and 901h, error microphones 902a and 902b…are buried in headrest 708ab”); wherein said audio processing device further includes an electronic receiving channel connected to the microphone(s) and configured to receive at least one sound signal via the P microphone(s) (Maeda figure 22, processors receives signal from noise microphones 420a-g and error); wherein the electronic receiving channel includes at least one echo cancellation module that is related to the microphone(s) and that is configured to decrease the echo due to the speaker(s) (Maeda figure 22, echo cancelling unit 470 and ¶0188 “control sound being emitted from control speakers…echo cancelling unit 470 may be disposed to cancel the control sound detected by noise microphones”), however does not explicitly teach wherein the number of echo cancellation module(s) is equal to the product of M and P, where M represents the number of audio streams able to be emitted simultaneously via the speaker(s).

Ayra teaches wherein the number of echo cancellation module(s) (Ayra figure 5 and Col 12 lines 21-25 “AEC 102 for each microphone 118”) is equal to the product of M and P (Ayra Col 11 lines 30-35, “array of N microphones 118, where N>2”), where M represents the number of audio streams able to be emitted simultaneously via the speaker(s) (Ayra figure 5, speakers 116).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2017/0186417) in view of Hetherington (US 2014/0211954).

Regarding claim 21, Maeda teaches An audio system for a seat headrest, the audio system comprising: N speaker(s), each configured to be integrated into a seat headrest, N being an integer greater than or equal to 1 (Maeda figure 35 and ¶0257, “speakers 904a and 904b are buried in headrest 708ab”); and an audio processing device (Maeda figure 22) including an electronic transmission channel connected to the speaker(s) and configured to transmit at least one audio stream via the speaker(s) (Maeda figure 22, control speakers 440a-440b receives output signals); wherein the audio system comprises P microphone(s), each configured to be integrated into the headrest, P being an integer greater than or equal to 1 (Maeda figure 35 and ¶0257, “Noise microphones 901g and 901h, error microphones 902a and 902b…are buried in headrest 708ab”); and wherein said audio processing device further includes an electronic receiving channel connected to the microphone(s) and configured to receive at least one sound signal via the P microphone(s) (Maeda figure 22, processors receives signal from noise microphones 420a-g), however does not explicitly teach wherein the electronic receiving channel includes an automatic gain control module connected to the microphone(s) and .

Hetherington teaches wherein the electronic receiving channel includes an automatic gain control module (Hetherington figure 1, Automatic gain controller 108) connected to the microphone(s) (Hetherington figure 1, ¶0012 “inputs 102, may receive sound field…audible environment may be associated with microphones”) and configured to adjust the gain of a signal resulting from the signal(s) received via the microphone(s) (Hetherington figure 1 and ¶0020).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Hetherington to improve the known audio system of Maeda to achieve the predictable result of optimizing the input signal for enhanced audio processing.

Response to Arguments

Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive. Applicant notes that the fact that the applicant did not traverse the Claim Interpretation under 35 U.S.C. 112(f), should not be construed as an acceptance or acquiescence to the interpretation. Examiner notes that without traversal, the claim interpretation under 35 U.S.C. 112(f) will stand. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, .
 
Applicant’s arguments with respect to the amended claims have been considered but are moot because the arguments do not apply to the new grounds of rejection.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Felix2 (NPL: The Gauss-Seidel Pseudo Affine Projection Algorithm and Its Application for Echo Cancellation), Felix3 (NPL: Variable Step Size Dichotomous Coordinate Descent Affine Projection Algorithm).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652